                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                PANAMA CITY DIVISION

BRIAN PATRICK STREET,

           Plaintiff,

v.                                                     Case No. 5:16cv4-MW/CJK

WARDEN ENGLISH, et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 73. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “The Individual-Capacity Defendants’ Consolidated Motion to

Dismiss, ECF No. 68, is GRANTED and Plaintiff’s claims are DISMISSED for failure to exhaust

the administrative remedy process.” The Clerk shall close the file.

       SO ORDERED on January 24, 2019.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
